DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 – 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 19, 2020.

Claim Objections
21 is objected to because of the following informalities: while the claim is marked as “previously presented”, claim 21 as presented recites “identifying a-seam”.  The previous rendition of claim 21 did not have the hyphen between “a” and “seam”; the inclusion of the hyphen appears to be a clerical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claims 20 under 35 USC § 112(a) in the previous Office Action is withdrawn due to Applicant amendment.

Claims 1 – 7 and 19 –22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim has been amended to recite [emphasis added] “applying, by a robot applicator operable to engage one of (i) the sealant applicator, (ii) the assembled heating, ventilation and air conditioning metal duct component and (iii) the fixture…” As a first matter, there is a lack of antecedent basis for “the sealant applicator” as the term has not been previously introduced before the recitation of “the sealant applicator”, it then becomes unclear what entails a “sealant applicator”: e.g. a separate component with unrecited required features, or the robot applicator itself (see below)?  Secondly, as written, it is unclear whether the listed items after “one of” are alternative elements that may satisfy the operability requirement of the robot applicator or C”. For the purposes of art rejections, the Examiner will interpret the claims according to both potential interpretations, among others.
Additionally for claim 1, the amendment recasts the context by which the meaning of the term “robot applicator” is interpreted under the broadest reasonable interpretation. The instant specification recites the term “robot applicator” in paragraphs [0008] – [0009] as follows [emphasis added]: 

[0008] The present disclosure provides a method including releasably retaining an assembled HV AC duct component in a fixture, the assembled HV AC duct component having a seam; and applying, by a robot applicator, a sealant along the seam, the applied sealant having at least one of predetermined coverage area and application thickness or location relative to the seam.
[0009] The present disclosure further provides an apparatus for applying a sealant to a seam in an assembled HVAC duct component having a seam or a blank for forming the assembled HVAC duct component, wherein the apparatus includes a fixture configured to releasably retain the assembled HVAC duct component in a predetermined location/orientation; a robot applicator having a movable arm; a sealant delivery system having a supply of sealant and an applicator operably connected to the moveable arm; and a controller connected to the robot applicator and the sealant supply, the controller configured to apply a predetermined amount of sealant to a predetermined area of the assembled HV AC duct component or the blank.

Additionally, the instant specification recites a specific examples for an applicator as follows: 
[0026] The term "applicator" 50 includes sprayers, spray nozzles, spreaders, wipers, injectors, nozzles, brushes, atomizers, ribbon formers, dispensers, sealers, rollers and headers. The applicator 50 can 

Based on the guidance providence by the instant specification, the plain meaning of a robot applicator would be an applicator that is a robot | applicator robot | a robotic applicator/sprayer/wiper/injector, etc. However, the step of “applying a sealant” is required to be performed by a robot applicator operable to engage “the duct component” and “the fixture” in potentially the alternative, bringing into question whether the scope of what is a “robot applicator” as claimed matches the scope and guidance provided by the instant specification. The Applicant submitted in their reply filed on August 19, 2021 that support for the amendment from which the amended claim language is derived is found in Figure 8 and paragraphs [0030] – [0039].  However, both Figure 8 and paragraph [0030] describe a robot including an operable working arm, which is a different concept and scope from that presented for a robot applicator as described earlier within the instant specification. In light of the instant specification, it then becomes unclear whether the term “robot applicator” merely requires a robot that engages with the listed components or if the term requires an applicator that is a robot | a robotic application means/sprayer/wiper/injector, etc. Steps that clarify the agent that is applying the sealant (e.g. a step of engaging a robot to a sealant applicator, followed by the applying step… || applying, by a robot including an operable working arm operable to engage… || etc. ) can cure the above issue.
Dependent claims are rejected on the basis of their parent claims.

Claims 1 – 7, 19 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, in light of the indefiniteness of claim 1, there exists an interpretation where the robot applicator comprises an applicator that as a whole is operable to engage the recited assembled HVAC component and the recited fixture. However, the closest support only provides that a robot with an operable working arm selectively engages with the fixture, the HVAC duct component, or the applicator, not providing express, inherent or implicit support that an applicator that is a robot | applicator robot is operable to engage the HVAC duct component or fixture, potentially introducing New Matter. Curing the deficiencies under 35 USC 112(b) may also cure the deficiency of claim 1 under 35 USC 112(a).
Regarding claim 21, the claim recites the step of “identifying a seam pattern for the … component from a library of seam patterns of …components”.  The originally filed disclosure does not expressly recite such a step.  The closest support for the limitation appears to be found in paragraphs [0034] – [0035], [0037], [0039] – [0040], [0042] of the originally filed specification. 
Paragraph [0034] recites that a controller may include a memory unit containing “a library or database of assembled HVAC duct components and associated patterns a library including a library of images (though not necessarily the library inside the earlier recited memory unit).  Paragraphs [0037] likewise reference “the library” within the controller, while paragraph [0039] references a library seemingly separate from the controller, most likely referencing back to the established “library including a library of images” referenced earlier. 
The only recitation of a “seam pattern” within the originally filed specification occurs in paragraph [0040] with no recitation of a seam library; the recitation states that the seam pattern is part of “the library”. However, the recitation then states that the system “identifies the coverage pattern associated with the relevant HVAC duct component”, not a step of identifying a seam pattern from a library of seam patterns. The originally filed specification likewise does not equate a coverage pattern with a seam pattern, making the two patterns distinct from one another. While there is sufficient support that a library of images and/or library that is included in a memory unit included in a controller has a seam pattern for a respective assembled HVAC duct component, there does not appear to be express, implicit or inherent support for a step of identifying a seam pattern within a library in the context of claim 21, introducing New Matter. Accordingly, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the application was filed.

Claim Interpretation
In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014). In this case the Examiner notes that the language of operability is primarily found in paragraph [0030] of the instant specification.  The structures that are described as to engage with the various components states that the structure may be a gripper or a mount, and that the structure allows the robot to selectively engage. No detail is provided concerning the grippers and/or mounts or other structures’ interactions to perform the engagement functions, only that the aforementioned structures allows selective engagement. Accordingly, the Examiner interprets the limitation of “operable to engage” as requiring the robot applicator to be capable of engaging with the recited elements.
Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1, 2, 4, 6 – 7, 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton US 2009/0246411 A1 (hereafter “Fenton”) in view of Paquet optionally further in view of Rademacher et al. US 2010/0075058 (hereafter “Rademacher”).
Regarding claims 1, 20, 21 and 22, Fenton is directed to a system and method of sealing heating and cooling products [HVAC] using an ultraviolet-curing sealant on component seams (Abstract; [0002], [0019]). Fenton discloses a step of providing a transport system and dispensing station [collectively a fixture], wherein a formed HVAC product [assembled HVAC duct component] comprising a seam may be transported across different stations [releasably retained] ([0029] – [0030]). In a few embodiments, the sealant is used to seal already formed seams of, for example, a heating and cooling product such as a duct, pipe or fitting ([0019] – [0020], [0022], [0030]).  The application can be performed by an automated dispenser [robot1 applicator] ([0024]). The HVAC products are made from steel, aluminum [metal] or other material used for ducts ([0002], [0016]). In an embodiment, the automated dispenser may be a movable dispenser that passes over the material supply to dispense the sealant onto a desired location of the material supply ([0024] – [0026]). Fenton further discloses that a sealant dispenser may be, for example a fine-tip or other injection spray nozzle ([0023]). In view of the indefiniteness of the claim, because the sealant dispenser may be viewed as self-referencing the robot applicator, Fenton clearly teaches that the automated dispenser is capable/operable to engage “the sealant applicator” such as a spray nozzle.
In view of the indefiniteness of the claims, Fenton may also not expressly teach that the robot applicator is operable to engage one of/all of the recited components (i),(ii) and/or (iii).
With regards to the application by the robot applicator being along an assembled seam:
Paquet is directed to a ventilation duct assembly kit and a method of forming interconnecting ventilation ducts (Abstract; [0001]). As shown in Figures 2A, – 2B, Fig 3A – 3C and Fig. 5, Paquet discloses shaping a duct-work element such that male and female fasteners are interlocked to form an assembled duct with a formed interface [assembled seam, also an identified seam pattern in a library of seam patterns per claim 21] (Fig 2A – Fig. 2B; [0050], [0052] – [0061], [0067] – [0076]); and dispensing a sealant to seal the formed interface as well as the inner and outer sides of ductwork elements ([0056], [0073]). Placing sealant onto the interfaces as well as the inner and outer side of ductwork elements insures that a quality seal is formed ([0073]). The ventilation system/ducts may be built in a factory [manufacturing context] ([0064]) and include a variety of ductwork elements and accessories ([0084] – [0090]).

With regards to the step of reading with an optical reader an indicia corresponding to the assembled HVAC metal duct component to identify such a component as recited in claim 1; and that the predetermined application location of the sealant corresponds to the assembled HVAC component:
Salour is directed to manufacturing systems that employ intelligent sensing and methods for processing workpieces using such manufacturing systems (Abstract; [0001], [0018]). Salour discloses attaching/otherwise associating an identification tag [indicia] onto workpieces in order to correlate the workpiece to one or more specific manufacturing step ([0025]).  The identification tag may be a barcode that can be scanned ([0026]).  A scanner may be provided to detect and interpret [reading with a reader] barcodes ([0071]). The scanner is electronically coupled to a control system of a workstation [controller] which receives an identifying code to the control system; the control system subsequently identifies the workpiece [identify, by a controller, a component] and directs the specific manufacturing step or steps corresponding to the workpiece or other data [applying by a robot applicator under control of the controller a manufacturing process corresponding to the identified component] ([0031] – [0032]). Salour further discloses that incorporating a step of identifying a workpiece with an indicia with a scanner associated with a controller allows for the reduction of errors 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fenton to have a step of reading an indicia with a reader that corresponds with the assembled HVAC metal duct component by a controller and to perform Fenton’s manufacturing step of applying a sealant at a place corresponding to the identified assembled HVAC component under the control of the aforementioned controller because Salour teaches that having components/workpieces with an indicia to identify a given workpiece helps reduce errors in automated and/or batch type manufacturing processes such as Fenton’s method.
With regards to the reader being an optical reader:
Battles is directed to robotic tools positioned relative to a features of a component during a manufacturing process in the analogous art of aircraft manufacture. Battles discloses that using robots for manufacturing functions requires fiducial marks such as features or indices [collectively indicia] in a component to provide accurate location of a tool ([0003] – [0004]). Battles discloses a step of sensing [reading an indicia associated with a component] the fiducial and positioning tools [robot applicator, fixture] based on the information relative to the fiducial to identify a location on a component  ([0010], [0021], [0025], [0026], [0028], [0032], [0036]). The sensing step may be performed by sensing tool such as a camera or laser ranging device [optical scanners] and directs information concerning the component to a controller ([0010], 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fenton in view of Salour to use in particular an optical sensor because as taught by Battles, the use of optical sensors such as cameras is known to be suitable for the purpose of capturing information from indicia such as barcodes and fiducials.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
Optionally with regards to the robot applicator is operable to engage one of/all of the recited components (i),(ii) and/or (iii):
	Battles also discloses that the robotic tool comprises a robotic arm 121 with that may be equipped [operable to engage] with a tool 120 or 130 ([0025], [0028]; Fig. 2, 3, 5). The tool 130 may be one that sprays a coating ([0028]). 
	Rademacher is directed to an applicator and the application of a coating agent, such as a sealant, to a component such a flanged seam2 of a motor vehicle body component (Abstract; [0002]).  Rademacher discloses a multiple-axis robot comprising a mounting flange that may be used to mount [operable to engage] an applicator onto a robot hand axis and an elastic joint that helps to provide positional accuracy ([0027], 
Therefore, in view of the indefiniteness of the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optionally modified the method of Rademacher to have practice the applying step by a robot applicator operable to engage at least a sealant applicator, such as the robot applicator described in Rademacher, because Battles and Rademacher as a whole teaches that such robot applicators allow for enhanced automation, and Rademacher in particular teaches that such an arrangement allows for improved positional accuracy of applied coatings onto seams, such as sealants and adhesives.
Regarding claims 2 and 4, Fenton discloses that after application of the sealant, the transport system may move the HVAC product to a curing station to cure the applied sealant ([0031] – [0034]).
Regarding claim 6, Fenton disclose that the sealant dispenser may be movable such that a HVAC product may remain stationary while the sealant dispenser supplies sealant [relative movement between applicator and fixture] ([0017], [0024]).
Regarding claim 7, Fenton does not expressly teach that the predetermined area of the applied sealant is within 10% of a nominal area.  
However, Fenton does disclose applying sealant to desired areas ([0034]) and also that the bead size [corresponding to either a predetermined coverage area or nominal area] can be controlled by selection of a nozzle ([0023]). Furthermore, Fenton suggests that the proper amount of sealing is critical in order to prevent the loss of consistent seal bead sizes across several produced pieces as predictable business decisions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to assure and/or adjust the predetermined coverage area of the applied sealant to be within 10% of a nominal area in the method of Fenton as a matter of routine experimentation in order to both optimize the resultant seal of the HVAC product as well as to optimize quality and cost considerations.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 19, Fenton does not expressly teach a step of locating a fiducial of the assembled HVAC duct component in a predetermined location of the fixture.
Battles is directed to robotic tools positioned relative to a features of a component during a manufacturing process in the analogous art of aircraft manufacture. Battles discloses that using robots for manufacturing functions requires fiducial marks such as features or indices in a component to provide accurate location of a tool ([0003] – [0004]).  Battles discloses a step of creating a fiducial onto a component, sensing [locating] the fiducial and positioning tools [robot applicator, fixture] based on the information relative to the fiducial ([0010], [0021], [0025], [0026], [0028], [0036]). In an embodiment, Battles discloses that one of the tools is adapted for dispensing sealants for creating liquid-tight seals between a first and second element ([0036]).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fenton, Paquet, Salour, Battles and optionally Rademacher as applied to claims 1, 2, 4, 6 – 7, 20 – 22 above, and further in view of Gelinas et al. US 4,927,487 (hereafter “Gelinas”).
Regarding claim 3, Fenton discloses that the sealant may be cured using ultraviolet (UV) radiation in a curing station including UV lights ([0025], [0031]).
 Fenton does not expressly teach that the curing station is an oven tunnel for drying/curing the applied sealant.
	Gelinas is directed to an apparatus and a process for bonding core members to housing members using adhesives and sealants (Abstract). Gelinas discloses that and article containing a sealant and on a conveyor belt may be cured using UV lights within an UV radiation zone (Fig 2; col 1 lines 45 – 60, col 2 lines 5 – 10, col 5 lines 1 – 15, col 8 lines 50 – 60).  Gelinas further discloses that it is well-known that UV radiation can have deleterious effects on a surrounding environment, and for that reason, UV radiation zone 72 is enclosed zone comprising two doors with a short tunnel [tunnel oven] to prevent escape of UV radiation (Fig. 1, Fig. 14; col 12 lines 20 – 65).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fenton, Paquette, Salour, Battles and optionally Rademacher as applied to claims 1, 2, 4, 6 – 7, 20 – 22 above, and further in view of Bloom et al. US 2008/0303276 (hereafter “Bloom”).
Regarding claim 5, Fenton does not expressly teach a step of packaging and at least partially cured/dried sealed assembled HVAC duct component for one of (i) shipment or (ii) in shipping container.
Bloom is directed to sealing HVAC ductwork along joints [seams] (Abstract). Bloom discloses a general step of manufacturing HVAC ductwork ([0009], [0022], [0071] – [0072]. Bloom also discloses that that in previous practice ducts are formed with a longitudinal seam and then the ducts are rolled for shipping ([0009]), that when ducts are shipped they are nested against other ducts ([0039]), and a step of placing paper or other covering agent onto seam gaskets [packaging] to prevent adjacent pieces of ducts to stick to one another during shipping ([0071]). Finally, Bloom discloses that the ductwork is for residential or commercial use (Claim 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the method of Fenton the step of packaging .

Response to Arguments
Applicant's arguments filed on August 19, 2021 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) With regards to the 112(a) rejection of claim 21, the described process implies the step of “identifying,” because the “in order or a system to successfully associate the seam pattern image with its specific HVAC component, the system necessarily must somehow “identify” the seam pattern image.
b.) The prior art of record does not expressly teach a robot applicator that is operable to engage the HVAC component and operable to engage the fixture.
c.) Applicant submits that Battles is not analogous art. Certain aircraft manufacturing processes may incorporate HV AC systems within the aircraft, but that does not make the manufacture of the chassis of the aircraft a related field of endeavor to the manufacture of HVAC components. Furthermore, industry differences in the sealed seam applications between the fields of aircraft manufacture and HV AC component sealing are vast and significant. Universal concerns of "efficiency" do not rise to the level of particularity that would have seen this reference from an unrelated field.

In response to the applicant's arguments, please consider the following comments.
a.)  As a preliminary matter, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). The Examiner maintains the position that the scope of claim 17, within its context, would encompass New Matter. Instant claim 17, which depends on instant claim 1, requires the practice of the steps of claim 1 (releasably retaining.., reading…, applying…) and the practice of the step of “identifying a seam pattern for the … component from a library of seam patterns of …components”. Within the broadest reasonable interpretation of the claims, the plain meaning “a seam pattern” refers to a pattern of a seam, regardless of where that pattern is stored or portrayed; and “of a library of seam patterns”, regardless of the location of the library and the form the library takes.  While Examiner acknowledges Applicant’s general argument concerning the inherent and implicit support of an identifying step of the seam pattern image within “the library” (of images and/or within a memory unit), Applicant’s arguments is premised on the elements that are not expressly recited within claim 2; namely the discussion of a system/controller that relies on the recited “library” and that the seam pattern is an image; although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 [t]he library includes a seam pattern”, which references back to the recited “library of images” and/or to the library included in the recited controller. As written claim 21 does not require such limitations, therefore the scope of what may be a seam pattern and what may be a library of seam patterns are based on the plain meaning of the terms (e.g. a seam pattern for the identified assembled heating, ventilation and air conditioning metal duct component identified from a catalogue/book of seam patterns or one’s own experience), of which the scope is not commensurate with the support of the originally filed disclosure for the reasons stated above.  The recitation that the identification of the identified assembled heating, ventilation and air conditioning metal duct component is carried out by a controller does not necessitate that the identification of a seam pattern is likewise carried out by the same controller. 
b.) In light of the indefiniteness of the claims, the prior art of record teaches the requirements of the claims in the manner explained above. The Examiner also notes that in at least one interpretation of the claims, the robot applicator only requires to be capable of engagement with one of either the sealant applicator, the HVAC component, or the fixture.  
c.) In response to applicant's argument that Battles is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Battles is both within the applicant’s field of endeavor and reasonably pertinent to the particular problem with which the applicant was concerned.  
With regards to whether Battles is within the field of applicant’s endeavor, the Examiner notes that the field of endeavor is set by the broadest reasonable interpretation of the claimed invention.  In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The claim as a whole is directed to “a method”. The field of endeavor of the claimed invention is therefore to any possible method and application, not to the manufacture of HVAC components. The scope of the claim as a whole is therefore broadly applicable to any context.  While the steps of the method require manipulation of an HVAC metal duct component in a fixture through the recited steps, the method comprises3 the recited steps of the method. While Battles does disclose embodiments of practicing their invention in aircraft manufacturing ([0001] – [0002], [0042]), Battles as a whole is directed in general to manufacturing processes (Abstract, [0003], [0009], [0027], [0042]; claim 1). Likewise Battles does not expressly limit what may be considered a component to be operated thereon.  Even if, arguendo, Battles is directed to aircraft manufacturing, HVAC components are known to be part of at least some 4. With regards to the differences between the differences, no evidence has been supplied to indicate that the differences would teach away from the specific combinations that are derived from the analogous art, only allegations that the teachings of Battles are inapplicable because of conditions allegedly unique to aircraft manufacturing. "An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."  In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Therefore, Battles is within the field of applicant’s endeavor because aspects of aircraft manufacturing are within the field of HVAC manufacturing.
Alternatively, Battles is reasonably pertinent to the particular problem for which the Applicant is concerned.  In order for a reference to be "reasonably pertinent" to the problem, it must "logically have commended itself to an inventor's attention in considering his problem.” In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007). In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. 
In this case, the Examiner notes that the instant specification states that the disclosure is directed to repeatable and effective sealing of assembled HVAC duct and sealing can lead to inefficiencies such as improper assembling and sealing ([0004]); that the invention is to allow for controlled application of sealant to just the amount necessary in order to increase efficiency of production as well as efficiency of sealant usage ([0011]). Thus, the Examiner understands the particular problem the Applicant is concerned with to be: how to improve HVAC duct component sealing efficacy and improve HVAC duct component production efficiency? In this respect, Battles is directed to improvements of general component production efficiency using robots ([0003], [0029], [0042]) and particularly teaches the use of robots to improve the dispensing of sealing between two components (Fig. 2; [0025], [0036], [0042]).  As the essential improvement between the claimed invention and the teachings of Battles are similar, methods and devices that use robots that apply sealant to enhance productivity have been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. Therefore, one of ordinary skill would have considered the teachings of Battles to be reasonably pertinent to the problem for which the Applicant is concerned and therefore analogous art. That such concerns are “universal” does not vitiate the observation that the concern is expressed as the particular concern, as reflected - either explicitly or implicitly - in the specification of the instant disclosure. The Examiner notes that the Applicant has not rebutted the findings of the Examiner concerning what precisely is the problem for which the Applicant is concerned.  
Finally, the Examiner notes that changes to the preamble of the method which indicates the scope of the claimed invention would likewise narrow the field of endeavor of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tomuta et al. US 2017/0106538 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See robot. (2007). In R. E. Allen (Ed.), The penguin English Dictionary (3rd ed.). London, UK: Penguin. Retrieved from https://search.credoreference.com/content/entry/penguineng/robot/0?institutionId=743
        2 The Examiner notes here that the male portion of the seam 86 disclosed in Fenton is depicted as a flange ([0032]; Fig. 3).
        3 The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)
        4 See for example: Aircraft air conditioning systems. (2017, June). Retrieved February 11, 2021, from https://www.aircraftsystemstech.com/2017/05/aircraft-air-conditioning-systems.html and Napert, G. (1998, July 1). Air conditioning on a 172? Retrieved February 12, 2021, from https://www.aviationpros.com/home/article/10389109/air-conditioning-on-a-172